     Case 3:20-cv-00698-JLS-KSC Document 30 Filed 04/01/21 PageID.281 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVE ROMANO, an individual,                       Case No.: 20-CV-698 JLS (KSC)
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13   v.                                                 MOTION TO DISMISS
14   AT&T MOBILITY SERVICES, LLC, a
                                                        (ECF No. 29)
     Delaware limited liability company; and
15
     Does 1 through 25, inclusive,
16                                  Defendants.
17
18
19          Presently before the Court is the Parties’ Joint Motion to Dismiss with Prejudice
20   (ECF No. 29). Good cause appearing, the Court GRANTS the Joint Motion. As stipulated
21   by the Parties, the Court DISMISSES WITH PREJUDICE. The Clerk of Court shall
22   close the file.
23          IT IS SO ORDERED.
24   Dated: April 1, 2021
25
26
27
28

                                                    1
                                                                              20-CV-698 JLS (KSC)
